Citation Nr: 1216016	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  06-20 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for residuals of a cerebrovascular accident (CVA), left hand and shoulder. 

2.  Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to June 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in July 2005 and April 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 

In June 2009, the Veteran testified during a Board hearing before a Veterans Law Judge, who is no longer employed by the Board, at the RO.  A transcript of the hearing is of record.  

In a September 2009 decision, the Board, finding that new and material evidence had not been received, denied service connection for removal of tooth #32; finding that new and material evidence had been received, reopened the claim of entitlement to service connection for residuals of a CVA, left hand and shoulder; denied service connection for posttraumatic stress disorder (PTSD); denied a rating in excess of 20 percent for diabetes mellitus; denied a rating in excess of 10 percent for hypertension; and remanded for further development claims for entitlement to service connection for residuals of a CVA, left hand and shoulder; sleep apnea; erectile dysfunction and impotence (claimed as lack of sexual capability), and TDIU.

In an August 2010 rating decision, the RO granted service connection for erectile dysfunction and granted special monthly compensation for loss of use of a creative organ, which constitutes a complete grant of the issue on appeal.  

In September 2011, after having conducted a review of the claims file as mandated by federal court order in Nehmer v. Department of Veterans Affairs, VA granted service connection for coronary artery disease, evaluated as 60 percent disabling, and granted TDIU effective July 23, 1999.  As the September 2011 rating decision granted TDIU, that constitutes a full grant of the issue on appeal, and so, it is no longer before the Board. 

The issues of service connection for residuals of a CVA, left hand and shoulder, and sleep apnea are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

As noted above, the Veteran testified in June 2009 before a Veterans Law Judge (VLJ) who is no longer employed at the Board.  Though his representative had submitted written statements in October 2011 and December 2011 requesting that all appeals before the Board be withdrawn, in March 2012 the Veteran himself responded to notice that the VLJ who had heard his testimony was no longer employed at the Board and the Veteran requested another hearing, to be held a the RO.  Additionally, in October 2011, the Veteran indicated that he wanted his appeal to be forwarded to the Board.

The Board must resolve the conflict between the Veteran's desire to continue his appeal, and his representatives statement that the appeal is withdrawn.  In this case, the Board will resolve that conflict in favor of the Veteran because it poses the least risk of prejudice.  After remand, if the appeal is intended to be withdrawn, the Veteran and his representative should clearly so state prior to the scheduling of a hearing.

As the Veteran has requested a Travel Board hearing, and no hearing has yet to be carried out, a remand is necessary to afford the Veteran a Board personal hearing. 

Accordingly, the issues of service connection for residuals of a CVA, left hand and shoulder, and sleep apnea are REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before the Board at the RO.  Once the hearing is conducted, or in the event the Veteran cancels his hearing request or otherwise fails to report for the hearing, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


